Citation Nr: 1010227	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1956.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  This case was remanded by the 
Board in May 2009 for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not show 
that the Veteran has currently diagnosed residuals of a head 
injury which are related to military service.

2.  The preponderance of the evidence of record does not show 
that the Veteran has a currently diagnosed right shoulder 
disorder which is related to military service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A right shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in March 2007 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's indicated private medical records and most of his 
VA medical treatment records have been obtained.  Nearly all 
of the Veteran's service treatment records and service 
personnel records are unavailable and are presumed to have 
been destroyed in a fire at the National Personnel Records 
Center.  In addition, some of the Veteran's VA medical 
records cannot be located.  The United States Court of 
Appeals for Veterans Claims has held that, where the service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional records for 
the Veteran and has notified him of the records which are 
unavailable.

VA examinations sufficient for adjudication purposes were 
provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a March 1956 service separation examination, the Veteran 
reported a history of multiple medical disorders, including 
measles, mumps, chicken pox, pertussis, left shoulder pain, 
visual impairment, right ear hearing impairment, a pilonidal 
cystectomy, and hemorrhoids.  The report stated that, other 
than these listed disorder, the Veteran "denies all other 
serious illnesses, injuries and operations."  On physical 
examination, no abnormalities of the heard, face, neck, 
scalp, upper extremities, or spine were noted.

After separation from military service, in a May 1966 private 
medical report, the Veteran reported a history of a fractured 
left shoulder and "fell and fractured skull."  The Veteran 
complained of various symptoms, including cervical pain and 
migraine headaches.

In a January 1979 VA medical examination report, the Veteran 
complained of pain in the neck and shoulder area.  The 
Veteran reported that he was injured during service when he 
fell off a horse when it reared.  He reported that he 
experienced a fractured skull, injured 6 cervical vertebrae, 
injured his left shoulder, and injured his left hip.  He 
reported that he was not hospitalized due to the accident and 
was given temporary rest and returned to duty.  On physical 
examination, the Veteran's head, face, neck, and right 
shoulder were normal.  On x-ray examination, no abnormalities 
were noted on views of the Veteran's skull, chest, cervical 
spine, and bilateral shoulders.

In an October 1979 statement the Veteran reported that during 
military service in 1952

I went horse back ri[d]ing.  I had an 
accident that day that has caused me 
considerable trouble through the years.  
The horse I was ri[d]ing came over 
backwards and fell on my left leg.  In 
the process I fractured my skull damaged 
my left shoulder and left hip.  I was 
a[f]raid to go on sick call due to the 
nature of the accident so I didn't go 
until the pain became unbearable which 
was four days later at that time they 
took x-rays of my skull and told me I had 
a fractured skull.  They gave me some 
pills for the pain and told me if I had 
any further problems to return.  The 
pills took care of the headache so I was 
able to continue on with the class that I 
had been with since we had started 
school.

In a February 1982 VA outpatient medical report, the Veteran 
complained of bilateral shoulder pain and reported that he 
had been told he had arthritis several years before.  A March 
1982 VA outpatient medical report stated that x-rays 
performed in February 1982 showed minimal degenerate changes 
of the right acromioclavicular joint.  The medical evidence 
of record shows that a right shoulder disorder has been 
consistently diagnosed since February 1982.

In a January 1983 VA outpatient medical report, the Veteran 
complained of a history of neck pain radiation to both 
shoulders "since 1979 when he hit his forehead against a 
protruding object."

In a March 1983 VA psychiatry report, the Veteran reported a 
history of a neck and bilateral shoulder injury "following a 
job related injury in 1979."  In a second report dated the 
same day, the Veteran reported that he "sustained neck [and] 
shoulder injury on the job site in 1979."

In an October 1983 VA outpatient medical report, the Veteran 
complained of a history of right neck and shoulder pain since 
1979.

In a January 1984 VA outpatient medical report, the Veteran 
reported a 5 year history of neck and right arm pain.

In a March 1984 VA outpatient medical report, the Veteran 
complained of neck pain radiating to both shoulders, the 
right greater than the left, since February 1979.  He 
reported that the "[p]ain started [after the Veteran] walked 
into [a] pipe hitting his forehead [and] straining his neck.  
Pain initially radiated down to spine [and] both shoulders 
[and] presently radiates mostly to the shoulders [right 
greater than left]."

In an August 1984 VA outpatient medical report, the Veteran 
complained of neck pain since he was "injured on the job 
[at] Ft. McCoy, walked into pipe on [February 9, 1979], neck 
not same since then."

An August 1984 VA hospital discharge report stated that the 
Veteran had had a 5 year history of neck and right arm pain.  
The Veteran "relate[d] the severe exacerbation of pain [in 
1981] to a work related injury."

In a September 1984 VA outpatient neurology report, the 
Veteran complained of neck and arm pain which "he relates 
began [February 9, 1979], when he walked into a pipe [with 
his] forehead and strained his neck."

In a March 1986 VA psychology report, the Veteran stated that 
he was working for Social Security benefits and Workers 
Compensation "related to an on-the-job injury he states 
occurred in 1979 and gave him problems ever since."

In an April 1987 VA outpatient medical report, the Veteran 
complained of neck pain which radiated to both arms since 
1980.  The Veteran reported he had a "neck injury at Fort 
McCoy [in] 1979."

A January 1993 private medical report stated that the Veteran 
had a long history of chronic right shoulder difficulties.  
The Veteran reported experiencing severe right shoulder pain 
since an injury a few months before.  The Veteran was 
scheduled for a right rotator cuff repair.

In a March 1993 VA outpatient medical report, the Veteran 
reported that he had torn his right rotator cuff on January 
13, 1993.  He reported that he had been on Workman's 
Compensation since 1979 due to an injured neck and right 
shoulder.  In a second March 1993 VA outpatient medical 
report dated the same day, the Veteran reported that he had 
been receiving Workman's Compensation since 1979 due to an 
injury to the neck and right shoulder.  He also reported a 
right rotator cuff injury in January 1993.

An August 1996 private medical report stated that the Veteran 
was seen with regard "to his work injury when he injured his 
neck when he struck his head on a pipe.  Since then he has 
had chronic impairment in his neck."

A December 1996 private medical report stated that 2 weeks 
before the Veteran had slipped on ice and hit his head.  He 
reported an increase in neck pain since that time.

In an August 1998 VA outpatient medical report, the Veteran 
reported that he had experienced chronic neck pain since 
1980.

In an October 1998 VA outpatient medical report, the Veteran 
reported that he had experienced chronic neck pain since 
1980.

In a September 1999 VA outpatient medical report, the Veteran 
reported that he had experienced chronic neck pain since 
1980.

In a February 2001 VA outpatient medical report, the Veteran 
reported that he had experienced chronic neck pain since 
1980.

In a December 2006 VA outpatient mental health note, the 
Veteran stated that he injured his neck while working on a 
job at For McCoy.

In a December 2007 VA outpatient medical report, the Veteran 
reported that he hurt his shoulder in 1952.  He complained of 
left hip and left shoulder pain since he fell off a horse 
during military service in 1952.  The Veteran reported 
experiencing shoulder pain since that time, and reported that 
during military service an x-ray showed a skull fracture.  
After physical examination, the impression was chronic 
shoulder pain since an accident in the military in 1952.

A July 2009 VA joints examination report stated that the 
Veteran's claims file and medical records had been reviewed.  
The Veteran reported that he injured his right shoulder "at 
home working on his chimney in 1981 (25 years after 
separation from service)."  After a review of the Veteran's 
history and a physical examination, the diagnosis was right 
shoulder acromioclavicular joint degenerative changes, status 
post rotator cuff repair.  The examiner stated that "[a]ny 
current right shoulder disabilities are not related to, 
caused by, or due to events or injuries in service."  The 
rationale for this conclusion was the Veteran's statement 
that "my right shoulder condition is not related to service 
at all."

A July 2009 VA brain and spinal cord examination report 
stated that the Veteran's claims file and medical records had 
been reviewed.  The Veteran reported that during military 
service, a horse fell on him while he was horseback riding.  
He reported that he did not report the injury until 3 days 
later, at which point he told the medical personnel that he 
had slipped in the shower.  The Veteran reported that after 
x-ray examination, he was told he had a fractured skull.  He 
further reported that he deliberately did not mention the 
horse accident on his separation examination as he was 
concerned that it would impact his post-service employment.  
The Veteran reported that in 1966 he fell off a roof, at 
which time he had multiple x-rays of the skull, cervical 
spine, and shoulders, which were normal.  At that time the 
Veteran had a compression fracture of L1.  The examiner noted 
the Veteran's normal 1979 VA medical examination report, his 
1979 work-related injury, and his 1984 cervical spine fusion.  
After physical and x-ray examination, the diagnosis was 
degenerative disc disease of the cervical spine, with no 
diagnosis of a head condition; this diagnosis was associated 
with the Veteran's head and neck disabilities.  The examiner 
stated that "[a]ny current neck disabilities (Degenerative 
disc disease [Cervical] Spine) are not related to, caused by, 
or due to events or injuries in service.  No diagnosis of a 
head condition is made."  The rationale for this conclusion 
was the Veteran's failure to report any head or neck injuries 
on the March 1956 service separation examination, the normal 
x-rays of the head, cervical spine, and shoulders in 1966, 
the finding of "normal head and neck" in the January 1979 
VA medical examination report, the Veteran's February 1979 
work-related injury, and various private medical reports.

The medical evidence of record does not show that the Veteran 
has current diagnoses of a right shoulder disorder and 
residuals of a head injury which are related to military 
service.  As stated above, with the exception of the 
Veteran's March 1956 service separation examination, all of 
his service treatment records are presumed to have been 
destroyed in a fire at the National Personnel Records Center.  
That separation examination indicated that the Veteran 
injured his left shoulder during military service with the 
"cause undetermined."  Such a finding is consistent with 
the Veteran's statements about the nature of the horseback 
riding accident, and his omissions on his separations 
examination.  The Veteran's statements are competent evidence 
that he sustained an injury while horseback riding during 
military service, and that he was subsequently told that he 
had a skull fracture.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  As such, the competent evidence of record 
shows that the Veteran experienced an in-service injury after 
which he was told that he had a skull fracture.

However, the preponderance of the evidence of record does not 
show that the Veteran's current right shoulder disorder and 
residuals of a head injury are related to this in-service 
injury.  While the evidence of record shows that the Veteran 
experienced an in-service injury and was told he had a skull 
fracture, the January 1979 VA medical examination report 
found no abnormalities of the Veteran's head, face, neck, and 
right shoulder on physical examination, and no abnormalities 
on views of the Veteran's skull, chest, cervical spine, and 
bilateral shoulders on x-ray examination.  Accordingly, the 
medical evidence of record shows that the Veteran did not 
have a skull fracture or a right shoulder injury in January 
1979, approximately 23 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, the medical evidence of record overwhelmingly 
shows that the Veteran's currently diagnosed right shoulder 
disorder and residuals of a head injury are related to 
post-service incidents.  The evidence of record, to include 
the Veteran's own statements, repeatedly state that the 
Veteran's current right shoulder disorder and residuals of a 
head injury began injuries in 1966, 1979, and/or 1993.  The 
Veteran's statements alone are not sufficient to prove that 
he has a currently diagnosed right shoulder disorder and 
residuals of a head injury which are related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the Veteran 
is not competent to make a determination that he has a 
currently diagnosed right shoulder disorder and residuals of 
a head injury which are related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the 
preponderance of the evidence of record does not show that 
the Veteran has a currently diagnosed right shoulder disorder 
and residuals of a head injury which are related to military 
service.  As such, service connection for a right shoulder 
disorder and residuals of a head injury is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a right shoulder disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


